



Exhibit 10.1
AGREEMENT
This Agreement (this “Agreement”) is made and entered into as of May 18, 2016 by
and among Insperity, Inc. (the “Company”) and the entities and natural persons
set forth in the signature pages hereto (collectively, “Starboard”) (each of the
Company and Starboard, a “Party” to this Agreement, and collectively, the
“Parties”).
RECITALS
WHEREAS, the Company and Starboard previously entered into an agreement, dated
March 21, 2015 (the “Initial Agreement”), with respect to the composition of the
Board of Directors of the Company (the “Board”) and certain other matters, as
provided in such agreement;
WHEREAS, pursuant to the Initial Agreement, Peter A. Feld and Michelle
McKenna-Doyle (collectively with Norman R. Sorensen, the “Initial Directors”)
were appointed to the Board as Class I directors with terms expiring at the
Company’s 2017 annual meeting of stockholders (the “2017 Annual Meeting”) and
Mr. Sorensen was appointed to the Board as a Class II director with a term
expiring at the Company’s 2018 annual meeting of stockholders (the “2018 Annual
Meeting”);
WHEREAS, except as expressly set forth herein, the Parties desire to supersede
and replace the Initial Agreement in its entirety with this Agreement;
WHEREAS, as of the date hereof, Starboard is deemed to beneficially own shares
of Common Stock of the Company (the “Common Stock”) totaling, in the aggregate,
3,335,976 shares (the “Shares”), or approximately 15.6%, of the Common Stock
issued and outstanding on the date hereof;
WHEREAS, Starboard, on behalf of itself and its Affiliates (as defined below),
including Starboard Value and Opportunity Master Fund Ltd, is agreeing to
irrevocably withdraw the notice of stockholder nomination of individuals for
election as directors at the Company’s 2016 annual meeting of stockholders (the
“2016 Annual Meeting”) submitted to the Company on March 12, 2016 and any
related materials or notices submitted to the Company in connection therewith;
and
WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement to modify the composition of the Board and as to certain
other matters, as provided in this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:


1.    Nomination and Election of Directors; Board Committees and Related
Agreements.


(a)Nomination and Election of the New Independent Directors. Immediately
following the execution of this Agreement, the Board and all applicable
committees and subcommittees of the Board shall take all necessary actions to
(1) set the size of the Board at ten (10) members and (2) appoint John Morphy as
a Class III director of the Company with a term expiring at the 2016 Annual
Meeting (the “First New Independent Director” and together with Mr. Sorensen and
Ms. McKenna-Doyle, the “Independent Appointees”, and collectively with Mr. Feld,
the “Appointed Directors”). Prior to the mailing of its definitive proxy
statement for the 2016 Annual Meeting, the Board and all applicable committees
and subcommittees of the Board shall take all necessary actions to nominate the
First New Independent Director as a Class III director with a term expiring at
the Company’s 2019 annual meeting of stockholders (the “2019 Annual Meeting”).
The Company will recommend, support and solicit proxies for the election of the
First New Independent Director at the 2016 Annual Meeting in the same manner as
for the Class III Incumbent Directors (as defined below) at the 2016 Annual
Meeting. After the appointment of the First New Independent Director in
accordance with this Section 1(a) and prior to the appointment of the Second New
Independent Director (as defined below) in accordance with Section 1(b), the
Board and all applicable committees and subcommittees of the Board shall not (i)
increase the size of the Board to more than ten (10) directors or (ii) seek to
change the classes on which the Board members serve, in each case without the
prior written consent of


1



--------------------------------------------------------------------------------




Starboard. Promptly following the execution of this Agreement, the Nominating
and Corporate Governance Committee of the Board (the “Nominating Committee”)
shall take all necessary actions to (1) commence a search for one (1) new
independent director (the “Second New Independent Director” and together with
the First New Independent Director, the “New Independent Directors”) and (2)
retain a nationally-recognized director search firm that is independent of both
Starboard and the Company to assist with such search. In choosing the
nationally-recognized director search firm to assist with the search for the
Second New Independent Director, the Nominating Committee shall, to the extent
practicable, give preference to director search firms with a Houston-based
office. In addition to considering the candidates suggested by such director
search firm, the Nominating Committee will also give due consideration to any
candidate suggested by any director. The Second New Independent Director shall
(i) meet the independence requirements of the New York Stock Exchange (“NYSE”),
(ii) meet the requirements of the Corporate Governance Guidelines and Policies
(as defined below), (iii) be independent of Starboard, and (iv) other than with
respect to the Company, have not been nominated by Starboard to serve on any
other board of directors and not serve on another board of directors with any
other director of the Company (in each case, as reasonably determined by the
Nominating Committee and Board). The Second New Independent Director shall also
have a targeted skill set, qualifications and experience to be determined by the
Board after receiving input from the Nominating Committee.


(b)After representatives of the Board have been given a reasonable opportunity
to (i) interview each potential candidate for the Second New Independent
Director and (ii) provide the Nominating Committee with any input on such
potential candidate, the Nominating Committee shall determine whether to
recommend to the Board any such candidate for appointment as the Second New
Independent Director. A candidate must be recommended by a majority of the
Nominating Committee before his or her appointment as a director is presented
for approval by the Board. A candidate presented to the Board will be appointed
as the Second New Independent Director only if approved by a majority of the
entire Board; provided that the Nominating Committee and the Board shall
continue to follow the procedures of this Section 1(b) until the Second New
Independent Director is elected to the Board. Substantially concurrently with
the Board’s approval of the appointment of such candidate as the Second New
Independent Director in accordance with this Section 1(b), the Board and all
applicable committees and subcommittees of the Board shall take all necessary
actions to appoint the Second New Independent Director as a Class II director
with a term expiring at the 2018 Annual Meeting. The Board shall use its
reasonable best efforts to identify and appoint the Second New Independent
Director to the Board as promptly as reasonably practicable. After the
appointment of the Second New Independent Director and during the Standstill
Period (as defined below), the Board and all applicable committees and
subcommittees of the Board shall not (i) increase the size of the Board to more
than ten (10) directors or (ii) seek to change the classes on which the Board
members serve, in each case without the prior written consent of Starboard.


(c)Withdrawal of Nominations. Starboard, on behalf of itself and its Affiliates
(as defined below), including Starboard Value and Opportunity Master Fund Ltd,
hereby (i) irrevocably withdraws the notice of stockholder nomination of
individuals for election as directors at the 2016 Annual Meeting submitted to
the Company on March 12, 2016, and (ii) irrevocably withdraws any related
materials or notices submitted to the Company in connection therewith.


(d)Nomination and Election of Class III Directors at the 2016 Annual Meeting.
The Board and all applicable committees and subcommittees of the Board shall
take all action necessary so that at the 2016 Annual Meeting, the Board shall
nominate Michael W. Brown and Richard G. Rawson (the “Class III Incumbent
Directors”) and Mr. Morphy (or his Independent Replacement Director (as defined
below), if applicable) (collectively, the “Class III Directors”) for election to
the Board at the 2016 Annual Meeting with terms expiring at the 2019 Annual
Meeting. The Board and all applicable committees and subcommittees of the Board
shall not nominate any persons other than the Class III Directors for election
to the Board at the 2016 Annual Meeting. The Company shall use its reasonable
best efforts to hold the 2016 Annual Meeting no later than July 8, 2016.


(e)Reduction in Term of Directorship. Carol R. Kaufman has executed and
delivered to the Company an irrevocable letter pursuant to which she agreed to
reduce her term of service as a director on the Board and any applicable
committee or subcommittee of the Board on which she serves, to end at the
conclusion of the 2017 Annual Meeting; provided that such reduction shall be
revocable by her if, at any time prior to such


2



--------------------------------------------------------------------------------




conclusion, (i) Starboard’s aggregate beneficial ownership of Common Stock
decreases to less than the Minimum Ownership Threshold (as defined below) or
(ii) the Board resolves that such reduction may be revoked.


(f)Reconstitution of Nominating Committee. The Board and all applicable
committees and subcommittees of the Board shall take all necessary action to,
effective upon the execution of this Agreement, (i) reconstitute the Nominating
Committee with the following members: Austin P. Young, Michael W. Brown, Peter
A. Feld and Michelle McKenna-Doyle, with the Chairperson to be Ms. McKenna-Doyle
and (ii) fix the number of directors who constitute the Nominating Committee
such that it will have four (4) members throughout the Standstill Period.


(g)Reconstitution of Compensation Committee. The Board and all applicable
committees and subcommittees of the Board shall take all necessary action to,
effective upon the conclusion of the 2016 Annual Meeting, reconstitute the
Compensation Committee with the following members: Michael W. Brown, Michelle
McKenna-Doyle, Peter A. Feld and the Second New Independent Director (once the
Second New Independent Director is identified and appointed to the Board in
accordance with Section 1(b)), with the Chairperson to be Mr. Brown, provided,
that Mr. Feld shall at all times be a member of the Compensation Committee
during the Standstill Period.


(h)Reconstitution of Finance, Risk Management and Audit Committee. The Board and
all applicable committees and subcommittees of the Board shall take all
necessary action to, effective upon the conclusion of the 2016 Annual Meeting,
reconstitute the Finance, Risk Management and Audit Committee with the following
members: John Morphy, Norman Sorensen, Austin P. Young and Carol R. Kaufman,
with the Chairperson to be Mr. Young.


(i)Director Committee Appointments. Subject to the Company’s Corporate
Governance Guidelines and Policies and NYSE rules and applicable laws, the Board
and all applicable committees of the Board shall take all actions necessary to
ensure that during the Standstill Period, each committee of the Board includes
at least one of the Appointed Directors (or a Starboard Replacement Director (as
defined below)). Without limiting the foregoing, the Board shall give each of
the New Independent Directors the same due consideration for membership to any
committee of the Board as any other independent director.


(j)Replacement Rights.
(A)Replacement of Initial Directors. If any Initial Director (or any Starboard
Replacement Director, if applicable) is unable or unwilling to serve as a
director, resigns as a director or is removed as a director prior to the 2017
Annual Meeting, with respect to Mr. Feld and Ms. McKenna-Doyle (or their
respective Starboard Replacement Director, if applicable), or the 2018 Annual
Meeting, with respect to Mr. Sorensen (or his respective Starboard Replacement
Director, if applicable), and at such time Starboard beneficially owns in the
aggregate at least the lesser of three percent (3.0%) of the Company’s then
outstanding Common Stock and 641,581 shares of Common Stock (subject to
adjustment for stock splits, reclassifications, combinations and similar
adjustments) (the “Minimum Ownership Threshold”), Starboard shall have the
ability to recommend a substitute person(s) in accordance with this Section
1(j)(A) (any such replacement nominee shall be referred to as the “Starboard
Replacement Director”). Any Starboard Replacement Director recommended by
Starboard must meet the following criteria: (i) such person will qualify as
“independent” pursuant to NYSE listing standards, (ii) such person has the
relevant financial and business experience to be a director of the Company, and
(iii) such person meets the guidelines and policies with respect to service on
the Board as in effect as of the date of this Agreement, or such additional or
amended guidelines and polices approved by the Board (the “Corporate Governance
Guidelines and Policies”) as reasonably determined by the Nominating Committee
(clauses (i)-(iii), the “Director Criteria”). Any Starboard Replacement Director
who is replacing Mr. Feld (or his Starboard Replacement Director) and who is an
employee of Starboard will be approved and appointed to the Board no later than
five (5) business days following the submission of the documentation required by
Sections 1(k)(iv) and 1(k)(v) herein so long as such Starboard Replacement
Director meets the Director Criteria. Any Starboard Replacement Director who is
replacing an Independent Appointee, or who is replacing Mr. Feld and is not an
employee of Starboard, must be


3



--------------------------------------------------------------------------------




independent of Starboard (for the avoidance of doubt, the nomination by
Starboard of such person to serve on the board of directors of any other company
shall not (in and of itself) cause such person to not be deemed independent of
Starboard). The Nominating Committee shall make its determination and
recommendation regarding whether any Starboard Replacement Director (other than
any Starboard Replacement Director who is replacing Mr. Feld and who is an
employee of Starboard) meets the Director Criteria within five (5) business days
after (i) such nominee has submitted to the Company the documentation required
by Section 1(k)(iv), if applicable, and Section 1(k)(v) herein and (ii)
representatives of the Board have conducted customary interview(s) of such
nominee.  The Company shall use its reasonable best efforts to conduct any
interview(s) contemplated in this Section 1(j)(A) as promptly as practicable,
but in any case, assuming reasonable availability of the nominees, within ten
(10) business days, after Starboard’s submission of such nominees. In the event
the Nominating Committee does not accept a substitute person recommended by
Starboard as the Starboard Replacement Director as a result of such person not
meeting the Director Criteria, Starboard shall have the right to recommend
additional substitute person(s) meeting the Director Criteria whose appointment
shall be subject to the Nominating Committee recommending such person in
accordance with the procedures described above.  Upon the recommendation of a
Starboard Replacement Director nominee by the Nominating Committee, the Board
shall vote on the appointment of such Starboard Replacement Director to the
Board no later than five (5) calendar days after the Nominating Committee
recommendation of such Starboard Replacement Director; provided, however, that
if the Board does not elect such Starboard Replacement Director to the Board as
a result of such person not meeting the Director Criteria, the Parties shall
continue to follow the procedures of Section 1(j)(A) until a Starboard
Replacement Director is elected to the Board. Upon a Starboard Replacement
Director’s appointment to the Board, the Board and all applicable committees and
subcommittees of the Board shall take all necessary actions to appoint such
Starboard Replacement Director to any applicable committee or subcommittee of
the Board of which the replaced director was a member immediately prior to such
director’s resignation or removal. Until such time as any Starboard Replacement
Director is appointed to any applicable committee, one of the other Initial
Directors (as designated by Starboard) will serve as an interim member of such
applicable committee. If at any time Starboard’s aggregate beneficial ownership
of Common Stock decreases to less than the Minimum Ownership Threshold, the
right of Starboard pursuant to this Section 1(j)(A) to participate in the
recommendation of a Starboard Replacement Director to fill the vacancy caused by
the resignation or removal of any Initial Director (or his or her Starboard
Replacement Director, if applicable) shall automatically terminate.
(B)Replacement of the New Independent Directors. If any of the New Independent
Directors (or any Independent Replacement Director (as defined below)) is unable
or unwilling to serve as a director, resigns as a director or is removed as a
director prior to the 2019 Annual Meeting, with respect to the First New
Independent Director, or the 2018 Annual Meeting, with respect to the Second New
Independent Director, and at such time Starboard beneficially owns in the
aggregate at least the Minimum Ownership Threshold, a substitute director(s)
shall be appointed in accordance with the procedures set forth in Sections 1(a)
and 1(b) above with respect to the appointment of the Second New Independent
Director (any such replacement director shall be referred to as the “Independent
Replacement Director”). Upon an Independent Replacement Director’s appointment
to the Board, the Board and all applicable committees and subcommittees of the
Board shall take all necessary actions to appoint such Independent Replacement
Director to any applicable committee or subcommittee of the Board of which the
replaced director was a member immediately prior to such director’s resignation
or removal. Any Independent Replacement Director designated pursuant to this
Section 1(j)(B) replacing the First New Independent Director prior to the 2016
Annual Meeting shall stand for election at the 2016 Annual Meeting together with
the Class III Incumbent Directors.
(k)Additional Agreements.
(i)Starboard agrees that it will cause its controlled Affiliates and Associates
to comply with the terms of this Agreement and shall be responsible for any
breach of this Agreement by any such controlled Affiliate or Associate. As used
in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
the rules or regulations promulgated thereunder (the “Exchange Act”) and shall
include all persons or entities that


4



--------------------------------------------------------------------------------




at any time during the term of this Agreement become Affiliates or Associates of
any person or entity referred to in this Agreement.
(ii)Upon execution of this Agreement, Starboard hereby agrees that it will not,
and that it will not permit any of its controlled Affiliates or Associates to,
(1) nominate or recommend for nomination any person for election at the 2016
Annual Meeting, directly or indirectly, (2) submit any proposal for
consideration at, or bring any other business before, the 2016 Annual Meeting,
directly or indirectly, or (3) initiate, encourage or participate in any
“withhold” or similar campaign with respect to the 2016 Annual Meeting, directly
or indirectly. Starboard shall not publicly or privately encourage or support
any other stockholder to take any of the actions described in this Section
1(k)(ii), provided, however, that the foregoing shall not be deemed to limit the
ability of any director of the Company to act in accordance with his or her
fiduciary duties.
(iii)Starboard agrees that it (1) has the right to vote all of the Shares held
as of May 9, 2016, the record date for the 2016 Annual Meeting, and (2) will
appear in person or by proxy at the 2016 Annual Meeting and vote all Shares
beneficially owned by Starboard at the meeting (x) in favor of the election of
the Class III Directors, (y) in favor of the ratification of the appointment of
Ernst & Young LLP as the Company’s independent registered public accounting firm
for the year ending December 31, 2016 and (z) in accordance with the Board’s
recommendation with respect to the Company’s “say-on-pay” proposal.
(iv)In connection with the Initial Agreement, Peter A. Feld executed and
delivered to the Company an irrevocable resignation letter pursuant to which Mr.
Feld agreed to resign from the Board and all applicable committees and
subcommittees thereof if at any time Starboard’s aggregate beneficial ownership
of Common Stock decreases to less than the Minimum Ownership Threshold. Such
resignation letter shall continue in full force and effect in all respects.
Prior to his or her appointment to the Board, any Starboard Replacement Director
who is an employee of Starboard or otherwise not independent of Starboard (for
the avoidance of doubt, the nomination by Starboard of such person to serve on
the board of directors of any other company shall not (in and of itself) cause
such person to not be deemed independent of Starboard) shall execute and deliver
to the Company a substantially similar irrevocable resignation letter to that
executed and delivered by Mr. Feld pursuant to this Section 1(k)(iv).
(v)Prior to the date of this Agreement, the First New Independent Director has
submitted, and after being identified, the Second New Independent Director will
promptly (but in any event prior to being appointed to the Board in accordance
with this Agreement) submit, to the Company (a) a fully completed copy of the
Company’s standard director & officer questionnaire and other reasonable and
customary director onboarding documentation (including a resignation letter as
part of the Company’s majority voting policy and an authorization form to
conduct a background check) required by the Company in connection with the
appointment or election of new Board members and (b) the written representation
and agreement required pursuant to Section 2.18(d) of the Company’s Amended and
Restated Bylaws (the “Bylaws”).
(vi)Starboard agrees that the Board or any committee or subcommittees thereof,
in the exercise of its fiduciary duties, may recuse Mr. Feld or the Starboard
Replacement Director from any Board or committee or subcommittee meeting or
portion thereof at which the Board or any such committee or subcommittee is
evaluating and/or taking action with respect to (i) the ownership of Shares by
Starboard, (ii) the exercise of any of the Company’s rights or enforcement of
any of the obligations under this Agreement or the Initial Agreement, (iii) any
action taken in response to actions taken or proposed by Starboard or its
Affiliates with respect to the Company or (iv) any transaction proposed by, or
with, Starboard or its Affiliates.
(vii)Solely for the purposes of calculating the Annual Director Award (as
defined in the Company’s Directors Compensation Plan, amended and restated as of
August 15, 2012, as amended by the First Amendment to the Directors Compensation
Plan as of January 1, 2015 (the “Director Plan”)), the First New Independent
Director shall be deemed to have been appointed to the Board for the first time
on the date of the 2016 Annual Meeting and, accordingly, shall not be entitled
to an Annual Director Award on such date. The Parties further agree that (x) the
First New


5



--------------------------------------------------------------------------------




Independent Director will be entitled to receive the Initial Director Award (as
defined in the Director Plan) effective as of the date of the 2016 Annual
Meeting, (y) the Second New Independent Director will be entitled to receive the
Initial Director Award (as defined in the Director Plan) effective as of the
date of his or her appointment to the Board and (z) each of the New Independent
Directors shall be entitled to receive retainer fees from their respective date
of appointment as contemplated by the Director Plan.


2.    Standstill Provisions.
(a)Starboard agrees that from the date of this Agreement until the earlier of
(x) the date that is fifteen (15) business days prior to the deadline for the
submission of stockholder nominations for the 2017 Annual Meeting pursuant to
the Bylaws or (y) the date that is one hundred (100) days prior to the first
anniversary of the 2016 Annual Meeting (the “Standstill Period”), neither it nor
any of its Affiliates or Associates under its control will, and it will cause
each of its Affiliates and Associates under its control not to, directly or
indirectly, in any manner:
(i)engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders),
in each case, with respect to securities of the Company;
(ii)form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of Starboard to join the “group” following the execution
of this Agreement, so long as any such Affiliate agrees to be bound by the terms
and conditions of this Agreement;
(iii)deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of Starboard and otherwise in accordance with this Agreement;
(iv)seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors, provided, however, that nothing in this
Agreement shall prevent Starboard or its Affiliates or Associates from taking
actions in furtherance of identifying director candidates in connection with the
2017 Annual Meeting so long as such actions do not create a public disclosure
obligation for Starboard or the Company and are undertaken on a basis reasonably
designed to be confidential and in accordance with Starboard’s normal practices;
(v)(A) make any proposal for consideration by stockholders at any annual or
special meeting of stockholders of the Company, (B) make any offer or proposal
(with or without conditions) with respect to any merger, acquisition,
recapitalization, restructuring, disposition or other business combination
involving Starboard and the Company, (C) unless otherwise authorized by the
Board, affirmatively solicit a third party, on an unsolicited basis, to make an
offer or proposal (with or without conditions) with respect to any merger,
acquisition, recapitalization, restructuring, disposition or other business
combination involving the Company, or encourage, initiate or support any third
party in making such an offer or proposal, (D) publicly comment on any third
party proposal regarding any merger, acquisition, recapitalization,
restructuring, disposition, or other business combination with respect to the
Company by such third party prior to such proposal becoming public or (E) call
or seek to call a special meeting of stockholders;
(vi)seek, alone or in concert with others, representation on the Board, except
as specifically permitted in this Agreement;


6



--------------------------------------------------------------------------------




(vii)seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders, except in accordance with Section 1; or
(viii)make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party.
(b)Except as expressly provided in Section 1 or Section 2(a), each member of
Starboard shall be entitled to: (i) vote their shares on any other proposal duly
brought before the 2016 Annual Meeting or otherwise vote as each member of
Starboard determines in its sole discretion and (ii) disclose, publicly or
otherwise, how it intends to vote or act with respect to any securities of the
Company, any stockholder proposal or other matter to be voted on by the
stockholders of the Company and the reasons therefore.
(c)Nothing in Section 2(a) shall be deemed to limit the exercise in good faith
by the Appointed Directors of their fiduciary duties solely in their capacities
as directors of the Company and in a manner consistent with their and
Starboard’s obligations under this Agreement.


3.    Representations and Warranties of the Company.
The Company represents and warrants to Starboard that (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution, delivery and performance of this Agreement by the
Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound, and (d)
the Board and all applicable committees of the Board shall take all necessary
actions, effective upon the appointment of each of the New Independent Directors
to the Board pursuant to this Agreement, to cause each of the New Independent
Directors to be considered members of the “Incumbent Board” (as such term is
defined in the definition of “Change in Control” under the Insperity, Inc. 2012
Incentive Plan, as amended (the “2012 Plan”)) for purposes of the 2012 Plan and
any related or similar plans or agreements of the Company that refer to the 2012
Plan’s definition of “Change in Control” or otherwise use the same or similar
definition of the 2012 Plan’s “Change in Control”.
4.Representations and Warranties of Starboard.
Starboard represents and warrants to the Company that (a) the authorized
signatory of Starboard set forth on the signature page hereto has the power and
authority to execute this Agreement and any other documents or agreements to be
entered into in connection with this Agreement and to bind Starboard thereto,
(b) this Agreement has been duly authorized, executed and delivered by
Starboard, and is a valid and binding obligation of Starboard, enforceable
against Starboard in accordance with its terms, except as enforcement thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or similar laws generally affecting the rights of
creditors and subject to general equity principles, (c) the execution of this
Agreement, the consummation of any of the transactions contemplated hereby, and
the fulfillment of the terms hereof, in each case in accordance with the terms
hereof, will not conflict with, or result in a breach or violation of the
organizational documents of Starboard as currently in effect, (d) the execution,
delivery and performance of this Agreement by Starboard does not and will not
violate or conflict with (i) any law, rule, regulation, order, judgment or
decree applicable to Starboard, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
such member is a party or by which it is bound, (e) as of the date of this
Agreement, Starboard is deemed to beneficially own in the aggregate 3,335,976
shares of Common Stock, (f) as of the date hereof, Starboard does not currently
have, and does


7



--------------------------------------------------------------------------------




not currently have any right to acquire or any interest in any other securities
of the Company (or any rights, options or other securities convertible into or
exercisable or exchangeable (whether or not convertible, exercisable or
exchangeable immediately or only after the passage of time or the occurrence of
a specified event) for such securities or any obligations measured by the price
or value of any securities of the Company or any of its controlled Affiliates,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of Common Stock, payment of cash or by other
consideration, and without regard to any short position under any such contract
or arrangement), (g) the First New Independent Director is, and the Second New
Independent Director will be, independent of Starboard (for the avoidance of
doubt, the nomination by Starboard of such person to serve on the board of
directors of any other company shall not (in and of itself) cause such person to
not be deemed independent of Starboard), and (h) other than the $25,000 in
compensation that Mr. Morphy received from Starboard for agreeing to serve as a
nominee of Starboard for election at the 2016 Annual Meeting, Starboard will
not, directly or indirectly, compensate or agree to compensate either of the New
Independent Directors for his or her respective service as a nominee or director
of the Company with any cash, securities (including any rights or options
convertible into or exercisable for or exchangeable into securities or any
profit sharing agreement or arrangement), or other form of compensation directly
or indirectly related to the Company or its securities.
5.Press Release.
Promptly following the execution of this Agreement, the Company and Starboard
shall jointly issue a mutually agreeable press release (the “Press Release”)
announcing certain terms of this Agreement, in the form attached hereto as
Exhibit B. Prior to the issuance of the Press Release and subject to the terms
of this Agreement, neither the Company (including the Board and any committee or
subcommittee thereof) nor Starboard shall issue any press release or public
announcement regarding this Agreement or the matters contemplated hereby without
the prior written consent of the other Party. During the Standstill Period,
neither the Company nor Starboard shall make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Press Release, except as required by law or the rules of any stock exchange or
with the prior written consent of the other Party, and otherwise in accordance
with this Agreement.


6.Specific Performance.
Each of the members of Starboard, on the one hand, and the Company, on the other
hand, acknowledges and agrees that irreparable injury to the other Party hereto
would occur in the event any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that such injury would not be adequately compensable by the remedies available
at law (including the payment of money damages). It is accordingly agreed that
Starboard (or any of the entities and natural persons listed in the signature
pages hereto), on the one hand, and the Company, on the other hand (the “Moving
Party”), shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other Party hereto
will not take action, directly or indirectly, in opposition to the Moving Party
seeking such relief on the grounds that any other remedy or relief is available
at law or in equity. This Section 6 is not the exclusive remedy for any
violation of this Agreement.
7.Expenses.
The Company shall reimburse Starboard for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the matters related to the 2016 Annual Meeting and the
negotiation and execution of this Agreement, provided that such reimbursement
shall not exceed $100,000 in the aggregate.
8.Severability.
If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void


8



--------------------------------------------------------------------------------




or unenforceable. In addition, the Parties agree to use their best efforts to
agree upon and substitute a valid and enforceable term, provision, covenant or
restriction for any of such that is held invalid, void or enforceable by a court
of competent jurisdiction.


9.    Notices.
Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending Party); (iii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated); or (iv) one (1) business day
after deposit with a nationally recognized overnight delivery service, in each
case properly addressed to the Party to receive the same. The addresses and
facsimile numbers for such communications shall be:
If to the Company: Insperity, Inc.
19001 Crescent Springs Drive
Kingwood, TX 77339
Attention: Dan Herink
Telephone: (832) 603-1216
Facsimile: (281) 348-2859
Email: Dan.Herink@insperity.com
With copies (which shall not constitute notice) to: Skadden, Arps, Slate,
Meagher & Flom LLP
4 Times Square
New York, NY 10036
Attention: Richard J. Grossman
Telephone: (212) 735-2116
Facsimile: (917) 777-2116
Email: Richard.Grossman@skadden.com
If to Starboard or any member thereof: Starboard Value LP
777 Third Avenue, 18th Floor
New York, NY 10017
Attention: Jeffrey C. Smith
Telephone: (212) 845-7955
Facsimile: (212) 845-7989
Email: JSmith@starboardvalue.com
With a copy (which shall not constitute notice) to: Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attention: Steve Wolosky
Andrew Freedman
Telephone: (212) 451-2333
(212) 451-2250
Facsimile: (212) 451-2222
Email: swolosky@olshanlaw.com
afreedman@olshanlaw.com


10.    Applicable Law.
This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State


9



--------------------------------------------------------------------------------




of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each of the Parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts. Each of the Parties hereto hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (i) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (ii) any claim that
it or its property is exempt or immune from jurisdiction of any such court or
from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by applicable legal requirements, any claim that (A) the suit, action
or proceeding in such court is brought in an inconvenient forum, (B) the venue
of such suit, action or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. The Parties
acknowledge that nothing in this Agreement limits the exercise of any director’s
fiduciary duty as a director of the Company under applicable law (including the
Appointed Directors).
11.    Counterparts.
This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).
12.    Mutual Non-Disparagement.
Subject to applicable law, each of the Parties covenants and agrees that, during
the Standstill Period or if earlier, until such time as the other Party or any
of its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 12, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors, shall in any way publicly criticize,
disparage, call into disrepute, or otherwise defame or slander the other Parties
or such other Parties’ subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Parties’ subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a Parties’ subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), employees, stockholders, agents, attorneys or representatives, or
any of their businesses, products or services, in any manner that would
reasonably be expected to damage the business or reputation of such other
Parties, their businesses, products or services or their subsidiaries,
affiliates, successors, assigns, officers (or former officers), directors (or
former directors), employees, stockholders, agents, attorneys or
representatives, provided, any objective business criticism regarding the
Company’s operational or stock price performance or any strategy, plans, or
proposals of the Company not supported by Mr. Feld (or any Starboard Replacement
Director who is an employee of Starboard) that does not criticize, disparage,
call into disrepute or otherwise defame or slander any of the Company’s
officers, directors, employees, stockholders, agents, attorneys or
representatives (“Opposition Statements”) shall not be deemed to be a breach of
this Section 12 (subject to, for the avoidance of doubt, any obligations of
confidentiality as a director that may otherwise apply), except that any
Opposition Statement will only speak to a matter that has been made public by
the Company; provided, further, that if any Opposition Statement is made by
Starboard, the Company shall be permitted to publicly respond with a statement
similar in scope to any such Opposition Statement. This Section 12 shall not
limit the ability of any director of the Company to act in accordance with his
or her fiduciary duties or otherwise in accordance with applicable law.
13.     Confidentiality.
The confidentiality agreement, dated March 21, 2015, by and between the Company,
Peter A. Feld and Starboard and certain of its Affiliates named therein (the
“Confidentiality Agreement”), shall continue in full force and effect.


14.    Entire Agreement; Amendment and Waiver; Successors and Assigns; Third
Party Beneficiaries.
This Agreement and the Confidentiality Agreement contain the entire
understanding of the Parties hereto with respect to their subject matter. The
Parties intend that this Agreement will supersede and replace the Initial
Agreement in its entirety, and upon the execution of this Agreement, the Initial
Agreement shall be deemed to have been superseded and replaced in its entirety.
There are no restrictions, agreements, promises, representations,


10



--------------------------------------------------------------------------------




warranties, covenants or undertakings between the Parties other than those
expressly set forth herein and in the Confidentiality Agreement. No
modifications of this Agreement can be made except in writing signed by an
authorized representative of each the Company and Starboard. No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law. The terms and conditions of this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the Parties hereto
and their respective successors, heirs, executors, legal representatives, and
permitted assigns. No Party shall assign this Agreement or any rights or
obligations hereunder without, with respect to any member of Starboard, the
prior written consent of the Company, and with respect to the Company, the prior
written consent of Starboard. This Agreement is solely for the benefit of the
Parties hereto and is not enforceable by any other persons.
[The remainder of this page intentionally left blank]




11



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

INSPERITY, INC.
By:    /s/ Paul J. Sarvadi    
Name: Paul J. Sarvadi
Title: Chairman of the Board and Chief Executive Officer






[Signature Page to Agreement]



--------------------------------------------------------------------------------







STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD
By: Starboard Value LP, its investment manager    


STARBOARD VALUE AND OPPORTUNITY S LLC    
By: Starboard Value LP, its manager    


STARBOARD PRINCIPAL CO GP LLC
STARBOARD VALUE LP
By: Starboard Value GP LLC, its general partner
STARBOARD VALUE GP LLC
By: Starboard Principal Co LP, its member


STARBOARD PRINCIPAL CO LP
By: Starboard Principal Co GP LLC, its general partner


STARBOARD VALUE AND OPPORTUNITY C LP
By: Starboard Value R LP, its general partner


STARBOARD VALUE R LP
By: Starboard Value R GP LLC, its general partner


STARBOARD VALUE R GP LLC
By: /s/ Peter A. Feld    
Name: Peter A. Feld
Title: Authorized Signatory




By: /s/ Peter A. Feld    
Name: Peter A. Feld
Individually and as attorney-in-fact for Mark R.
Mitchell and Jeffrey C. Smith


[Signature Page to Agreement]



--------------------------------------------------------------------------------







EXHIBIT A
STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD
STARBOARD VALUE AND OPPORTUNITY S LLC
STARBOARD VALUE LP
STARBOARD VALUE GP LLC
STARBOARD PRINCIPAL CO LP
STARBOARD PRINCIPAL CO GP LLC
STARBOARD VALUE AND OPPORTUNITY C LP
STARBOARD VALUE R LP
STARBOARD VALUE R GP LLC
JEFFREY C. SMITH
MARK R. MITCHELL
PETER A. FELD
JOHN MORPHY
MICHAEL F. SHEA
 







[Exhibit A]



--------------------------------------------------------------------------------












